Citation Nr: 0945337	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-28 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to November 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for bilateral hearing 
loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing 
loss.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

Significantly, the service treatment records (STRs) show that 
there may have been at least some decline in the Veteran's 
hearing during service, although at the time of discharge in 
1970, the level of hearing loss had not yet risen to that of 
"a disability" for VA purposes.  Specifically, whispered 
voice tests administered in June 1958, October 1960, and 
January 1966 were all 15/15 bilaterally.  However, an 
audiogram at discharge in 1970 noted the following pure tone 
thresholds in decibels:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
20
0
20
15
60
LEFT
20
10
10
30
25
45

In essence, the Veteran maintains that acoustic trauma during 
service led to the decline in his hearing, which continued 
after service, and which ultimately resulted in a hearing 
loss disability for VA purposes.  The Veteran is competent to 
report that he noticed a decline in his hearing during 
service.  

At a February 2007 VA examination, the examiner noted that 
whispered voice tests, like the ones that were obtained 
during the Veteran's period of service between 1958 and 1966, 
were insensitive to high frequency hearing loss, the type of 
hearing loss most commonly caused by noise exposure, and were 
not reliable evidence of normal hearing or hearing 
impairment.  The examiner also noted that the November 1970 
separation audiogram revealed bilateral high frequency 
hearing loss, moderately severe in the right ear and moderate 
in the left ear at 6000 Hz, and mild hearing loss at 3000 Hz 
in the left ear as well.  

The examiner also referred to a March 2006 VA audiogram that 
revealed asymmetric sensorineural hearing loss, within normal 
limits to moderately severe in the left ear and moderate to 
moderately severe in the right ear; with good word 
discrimination abilities in the left ear and poor abilities 
in the right ear.  Significantly, this March 2006 VA 
audiogram is not associated with the claims file.  Moreover, 
the February 2007 examiner was unable to accurately obtain 
the Veteran's current audiometric results on examination, 
stating that despite repeated attempts, the test results were 
not reliable and were not suitable for rating purposes.  The 
examiner further indicated that the test results were 
inconsistent with the prior test results of March 2006, and 
were strongly suggestive of a non-organic hearing loss.  

Thus, although there is evidence of a current hearing loss, 
there is absolutely no objective evidence in the claims file 
to show whether such a hearing loss rises to a level of a 
hearing loss disability for VA purposes.  The March 2006 
audiometric findings are not located in the claims file, and 
the February 2007 examiner did not provide any audiometric 
findings, indicating that they were inaccurate for rating 
purposes; however, rating the Veteran's hearing loss is not 
at issue in this case; rather, what is needed to substantiate 
the Veteran's claim of service connection is evidence of a 
current hearing loss disability for VA purposes, and a 
competent nexus opinion linking any current hearing loss to 
the Veteran's in-service noise exposure.  

A remand is necessary because the record is incomplete.  
Significantly, there was in-service noise exposure and at 
least some level of in-service hearing loss noted at 
discharge, and it appears that the Veteran has a current 
hearing loss for VA purposes, although that remains unclear 
at this juncture.  In light of the foregoing, another VA 
audiological examination is necessary so that current 
audiometric findings and a nexus opinion can be obtained.  

Any other relevant VA and/or private records, in addition to 
the March 2006 VA audiological examination report, should be 
obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the Veteran for his 
hearing loss, not already associated with 
the claims file.  In particular, obtain 
and associate with the claims file the 
March 2006 VA audiological examination 
report.

2.  Schedule the veteran for a VA 
audiological examination to determine the 
current nature and likely etiology of the 
bilateral hearing loss.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the requested study.  The examiner 
in this regard should elicit from the 
Veteran and record a full clinical 
history referable to the claimed hearing 
loss.  The examiner should first identify 
if any such hearing loss exists, and if 
so, should provide an opinion, with 
adequate rationale, as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that any current 
hearing loss had its onset during 
service, based on all of the pertinent VA 
and private medical evidence in the 
claims file, even if the exact level of 
hearing loss cannot be determined with 
accuracy.  In particular, the examiner 
should consider the service treatment 
records, presumed in-service noise 
exposure, and VA records, as well as any 
additional pertinent medical evidence 
that is obtained and associated with the 
claims file subsequent to this remand.  
All findings must be reported in detail 
and all indicated testing must be 
accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
Veteran's claim of service connection for 
bilateral hearing loss.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC), and an appropriate period 
of time allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




